DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 2015/0078012) in view of FRYZEK (US 2015/0241039).
Regarding claim 1, Delano disclose a pivot core (the mount 12 with a cylindrical collar 16, see Fig. 1C) arranged and configured for use in a lighting assembly (light fixture 10, see Fig. 1C, Para. 0023), the lighting assembly including a heat sink (see Fig. 1C), a light source (lamp 30, see Fig. 1C, Para. 0024) coupled to the heat sink, and an adjustment module portion (yoke 32, see Fig. 1A, Para. 0025) coupled to the heat sink and the pivot core, the pivot core comprising: a primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) for directing light from the light source through the adjustment module (see Fig. 4B), the pivot core (16) configured to hold and position the primary optic (e.g. reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024) at a desired distance from the light source; pivot core  (12/16, see Fig. 1C) includes a slot formed in an outer wall thereof (see Fig. 1C).  
However, Delano is silent with respect to the slot formed in an outer wall of the pivot core enable the pivot core to flex outwardly to allow the primary optic to be received therein.
FRYZEK teaches an adjustment mechanism for directional recessed luminaires includes a tilt adjustment screw (104) and rotation adjustment screw (124) supported in adjacent positions on a bearing ring (102, see Fig. 7), pivot core (150, see Fig. 6, Para. 0038) includes a slot formed in an outer wall thereof to enable the pivot core (150) to flex outwardly to allow a primary optic (105, see Fig. 6, Para. 0037) to be received therein.
Therefore, in view of FRYZEK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by forming the primary optic to be couple to the pivot core in order to allow a primary optic readily accessible, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to replace the primary optics easily accessible to be replaced or switched.

Regarding claim 13, the teachings of Delano have been discussed above.
However, Delano is silent with respect the pivot core is constructed of a unitary piece of plastic.
Shah et al. further teaches any or all of the trim piece (112), the lens (114), and the reflector (210) can comprise thermally conductive plastic (see Col. 13; lines 14-17).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano’s pivot core material to be formed from unitary piece of plastic for achieving a satisfactory heat dissipation and fire retardation ratings, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One would have been motivated to make this combination for achieving a satisfactory performance.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 2015/0078012) in view of Shah et al. (US 10,330,268) and further in view of FRYZEK (US 2015/0241039).
Regarding claims 4 and 6-8, Delano further disclosed including a reflector, lenses, diffusers, etc., (see Figs. 1c and 4B, Para. 0024);  furthermore, comprising an accessory holder (e.g. base 34 and other rings, see Fig. 1C, Para. 0025-0026) coupled to the pivot core (12,16).
However, Delano is silent with respect to comprising the secondary optic coupled to the pivot core, the secondary optic positioned directly adjacent to the primary optic, wherein the secondary optic is a film-based lens, as recited in claim 6; wherein the secondary optic is arranged and configured to be changed independently of the primary optic, as recited in claim 7; the accessory holder coupling the secondary optic to the pivot core, as recited claim 8.
Shah et al. teaches a downlight retrofit assembly (110, see Figs. 9 and 10) that includes a primary optic (reflector 210), a light engine(light source  212), and a trim piece (112) that includes a collar (205, see Fig. 10); wherein the primary optic (reflector 210) is configured to couple to the collar (205) of the trim piece (112) via a snap-in mechanism (see Fig. 10, Col. 12; lines 6-30). Shah et al. further teaches comprising a secondary optic (lens 114, see Figs. 9 and 10) coupled to the collar (205), the secondary optic (lens 114) positioned directly adjacent to the primary optic (210, see Fig. 10, Col. 11; lines 62-67 and Col. 12; lines 1-5)(since the lens is formed separately from the reflector it can be changed independently of the primary optic); wherein the lens (114) can also be configured to reduce glare and soften emitted light by providing an opaque or frosted finish on the lens (114, see Col. 4; lines 60-63)(as recited in claim 6).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano by including a secondary optic in order to reduce glare and soften emitted light as suggested by Shah et al.. One would have been motivated to make this combination to provide an improved the light output.

Regarding claim 5, Delano further disclosed the primary optic comprises one of a reflector, a diffusion lens, and a Fresnel lens (e.g., reflector, lenses, diffusers, etc., see Figs. 1c and 4B, Para. 0024).

Regarding claim 9, Delano further disclosed the pivot core includes a lip (a top 36 of the collar 16, see Fig. 1C, Para. 0025).
 However, Delano is silent with respect the primary optic (30) includes a shoulder arranged and configured to receive the lip to position a rear end of the primary optic at a predetermined axial distance from the light source.
Shah et al. further teaches the primary optic (reflector 210) includes a shoulder (the reflector include a portion defining a groove 207 , see Fig. 10) arranged and configured to receive the lip (collar 205 of the trim piece 112) to position a rear end of the primary optic at a predetermined axial distance from the light source (221, see Fig. 9, Col. 8; lines 60-67).
Therefore, in view of Shah et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Delano’s reflector to include a portion to receive a top portion of the collar (16) in order to effectively secure the collar to the reflector. One would have been motivated to make this combination for enhancing reliability and/or performance.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2, 3, 10-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant has sufficiently amended claims 10 and 14 and defined the pivot core as required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875